               Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
Mauro Hernandez, individually, and on behalf of all
others similarly situated;                                               COMPLAINT

                                                   Plaintiff,            JURY TRIAL DEMANDED
                              -against-
Zino Nursery and Landscaping, Inc., and Robert
Covino.;

                                                   Defendants.
---------------------------------------------------------------------X



                                                    NATURE OF ACTION
     1. Plaintiff brings this action on behalf of himself and all others similarly situated to recover
        unpaid wages, liquidated damages, pre-judgment interest, statutory damages, and reasonable
        attorney fees and costs from the Defendants.
     2. Plaintiff was a manual landscaper employed in the Defendants’ business. Before filing this
        Complaint, the Defendants willfully committed violations of 29 U.S.C. §201 et. seq. (the
        "Fair Labor Standards Act" or "FLSA") and the New York Labor Law ("NYLL"). The
        Defendants failed to keep accurate time records, failed to pay the Plaintiff regular time and
        overtime wages by not counting certain hours worked beyond 40 in a workweek, and failed
        to provide the Plaintiff wage notices as required by the NYLL.

                                           JURISDICTION AND VENUE
     3. This action arises under 29 U.S.C. §201 et. seq. (the “Fair Labor Standards Act” or “FLSA”).
     4. This Court has jurisdiction under 28 U.S.C. §1331 and 29 U.S.C. § 216.

     5. Plaintiff invokes the supplemental jurisdiction of this Court pursuant to 28 U.S.C. § 1367.

     6. The venue is proper in the Southern District of New York under 28 U.S.C. §1391 because
        the Defendants conduct business there and the cause of action arose there.
                                                         THE PARTIES
     7. Plaintiff Mauro Hernandez (“Mauro”) resides in White Plains, New York.
     8. On information and belief, Zino Nursery and Landscaping, Inc. (“Zino”) is an employer as
        defined by 29 U.S.C. §203(d), located at 45 Hardscrabble Road, North Salem NY 10560.
     9. On information and belief, Robert Covino (“Robert”) is an employer as defined by 29
        U.S.C. §203(d), with his principal place of business as Zino.



                                                                 1
             Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 2 of 9



Collective and Class Definitions

    10. Plaintiff brings each cause of action set forth herein as a collective action on behalf of the
        following class of potential opt-in litigants:
         All current and former manual labor employees who worked for Zino Nursery and
         Landscaping, Inc., who were not paid an overtime premium in accordance with the
         FLSA in any workweek in the past three years (the “FLSA Class”).
    11. Plaintiff reserves the right to redefine the FLSA Class before class certification and after
        that, as necessary.
    12. Plaintiffs bring each cause of action of this lawsuit as a class action under Fed. R. Civ. P. 23,
        on behalf of themselves and the following class:
         All current and former manual labor employees who worked for Zino Nursery and
         Landscaping, Inc., in any workweek in the past six years (the “New York Class”).
    13. Plaintiff reserves the right to redefine the New York Class before class certification and after
        that, as necessary
    14. Plaintiff makes all allegations herein on behalf of the FLSA Class and New York Class
        defined in this Complaint, as amended.


                                            BACKGROUND FACTS 1

    15. On information and belief, Zino is doing business as Hardscrabble Farms- a Wholesale
        nursery located in Westchester County New York.
    16. On information and belief, Robert owns all or part of Zino.
    17. All facts attributed to Zino in this Complaint are equally attributable to each of the above-
        captioned Defendants for the period in which each Defendant was an employing entity, as
        defined by 29 U.S.C. §203(d).
    18. During any time whatsoever starting six years before the filing of this Complaint, Zino could
        perform one or more of the following actions: (1) hire the Plaintiff, (2) terminate the
        Plaintiff, (3) set the Plaintiff’s wage rates, (4) maintain the Plaintiff’s payroll records, or (5)
        institute work rules for the Plaintiff to follow.
    19. During any time whatsoever starting six years before the filing of this Complaint, Defendant
        Robert could perform one or more of the following actions: (1) hire the Plaintiff, (2)
        terminate the Plaintiff, (3) set the Plaintiff’s wage rates, (4) maintain the Plaintiff’s payroll
        records, or (5) institute work rules for the Plaintiff to follow.
    20. On information and belief, Zino had annual revenues exceeding $500,000 for the year 2020.
    21. On information and belief, Zino had annual revenues exceeding $500,000 for the year 2019.


1
 The facts asserted in this Complaint are alleged to take place during any period during the six years immediately
preceding this Complaint's filing.

                                                         2
          Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 3 of 9



   22. On information and belief, Zino had annual revenues exceeding $500,000 for the year 2018.

   23. On information and belief, Zino regularly purchases goods from locations manufactured
       outside the State of New York and utilize such products within the State of New York.

   24. On information and belief, Zino’s business activities are related and performed through a
       unified operation of common control for a common business purpose and constitute an
       enterprise within the meaning of the FLSA.

   25. On information and belief, during any time during the past six years, Zino engaged in a
       combination of different activities in the course of business operation, including but not
       limited to: (1) delivering various items, (2) advertising and sales, (3) bookkeeping, (4)
       managing employees, and (5) purchasing supplies (the “Related Activities”).

   26. Zino had an organizational structure whereby an individual or groups of individuals
       controlled the Related Activities.

   27. The Defendants employed Plaintiff as an employee during the Relevant Time Period.

   28. The Defendants did not hire the Plaintiff as an independent contractor.

   29. The Defendants provided all of the equipment and material for Plaintiff to perform his job.

   30. The Defendants treated the Plaintiff as “W-2” wage earners while employed.

   31. The Defendants determined the Plaintiff’s work schedule and method and rate of pay.

   32. The Defendants assigned Plaintiff the specific job duties to which he had to perform.

   33. Plaintiff was not free to hire other employees to work in Plaintiff’s place to perform his job
       duties.

PLAINTIFF Mauro Hernandez

   34. Mauro started working for the Defendants in the 2005 calendar year.
   35. Mauro stopped working for the Defendants on or around April, 2019.
   36. Mauro performed work for Defendants during the 2019 calendar year.

   37. Mauro performed work for Defendants during the 2018 calendar year.
   38. Mauro performed work for Defendants during the 2017 calendar year.
   39. Mauro performed work for Defendants during the 2016 calendar year.
   40. Mauro performed work for Defendants during the 2015 calendar year.
   41. Mauro performed work for Defendants during the 2014 calendar year.
   42. Defendants paid Mauro by the hour.

   43. Mauro worked approximately 60 hours each week the Defendants employed him.
                                                  3
        Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 4 of 9




44. Generally, each week, the Defendants did not pay Mauro an overtime premium. Instead, the
    Defendants would provide him with cash payments at his straight time hourly rate for the
    hours her worked over 40 in a workweek, and reported 40 hours in his paycheck.
45. Plaintiff Mauro's hourly rate of pay varied throughout his employment tenure, but the
    Defendants paid him $16 an hour for most of his career, and $17 per hour for approximately
    one year, and $19 an hour for approximately the last four years of his employment.
46. Defendants paid Mauro with a check and cash.

47. On information and belief, no Defendant provided Mauro with a written notice of his pay
    rate at any time whatsoever.
48. On information and belief, no Defendant provided Mauro with an accurate paystub at any
    time.
49. Mauro never had the power to hire or fire employees, control employee work hours, or
    otherwise control other employee work conditions.

                               Collective Action Allegations

50. Plaintiff brings this lawsuit under 29 U.S.C. §216(b) as a collective action on behalf of the
    FLSA Class defined above.
51. Plaintiff desires to pursue Plaintiff’s FLSA claims on behalf of any individuals who opt-in to
    this action under 29 U.S.C. §216(b).

52. Plaintiff and the FLSA Class are "Similarly Situated," as that term is used in 29
    U.S.C.§216(b). All such individuals worked as manual landscapers under the Defendants’
    previously described standard pay practices, as outlined in this Complaint and attributed to
    the named Plaintiff. The Defendants did not pay Similarly Situated Plaintiffs the full and
    legally-mandated overtime premium wage for hours worked. This action's resolution requires
    an inquiry into common facts, including, among other things, the Defendants’ standard
    compensation, timekeeping, and payroll practices.

53. Specifically, the Defendants typically paid Plaintiff and the FLSA Class by not paying an
    overtime premium for work hours over 40 hours in a workweek.
54. The Defendants know the Similarly-Situated employees and can locate them through their
    records or the records of any payroll company that the Defendants used. The Defendants
    employ and employed FLSA Class Members in the State of New York. These similarly-
    situated employees may be readily notified of this action through direct U.S. mail and/or
    other appropriate means. They can opt into this action under 29 U.S.C. §216(b) for the
    collective adjudication of their claims for overtime compensation, liquidated damages,
    interest, and attorneys' fees and costs under the FLSA.




                                               4
        Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 5 of 9



                                       Class Action Allegations

55. Plaintiff brings this action as a class action under Fed. R. Civ. P. 23 on behalf of Plaintiff and
    the New York Class defined above.
56. The members of the New York Class are so numerous that joinder of all members is
    impracticable. Upon information and belief, there are more than 40 members of the New
    York Class.

57. Plaintiff will fairly and adequately represent and protect the New York Class' interests
    because there is no conflict between the claims of Plaintiff and those of the New York Class.
    Plaintiff’s claims are typical of the New York Class' claims. Plaintiff's counsel is competent
    and experienced in representing a class and multi-plaintiff wage and hour claims such as this
    one.

58. There are questions of law and fact common to the proposed New York Class. These
    questions predominate over any questions affecting only individual Class members. These
    questions include, without limitation: whether the Defendants have violated and continue to
    violate the Federal and/or New York State laws through the Defendants’ policy or practice
    of not paying an overtime premium for work performed beyond 40 hours in a workweek
    and not providing proper and adequate wage notices and paystubs.

59. Plaintiff’s claims are typical of the claims of the New York Class in the following ways,
    without limitation: (a) Plaintiff is a member of the New York Class; (b) Plaintiff’s claims
    arise out of the same policies, practices, and course of conduct that form the basis of the
    claims of the New York Class; (c) Plaintiff’s claims are based on the same legal and remedial
    theories as those of the New York Class and involve similar factual circumstances; (d) there
    are no conflicts between the interests of Plaintiff and the New York Class members; and (e)
    the injuries suffered by the Plaintiff is similar to the injuries sustained by the New York Class
    members.

60. Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions of law and
    fact common to the New York Class predominate over any questions affecting only
    individual Class Members.

61. Class action treatment is superior to the alternatives for the fair and efficient adjudication of
    the controversy alleged herein. Such treatment will permit many similarly situated persons to
    prosecute their common claims in a single forum simultaneously, efficiently, and without the
    duplication of effort and expense that numerous individual actions would entail. No
    difficulties are likely to be encountered in managing this class action that would preclude its
    maintenance as a class action. No superior alternative exists for the fair and efficient
    adjudication of this controversy. The New York Class is readily identifiable from the
    Defendants’ employment records. Prosecution of separate actions by individual members of
    the New York Class would create the risk of inconsistent or varying adjudications
    concerning individual Class members that would establish incompatible conduct standards
    for the Defendants.

62. A class action is superior to other available methods for adjudicating this controversy
    because the joinder of all members is impractical. Further, the amounts at stake for many of
    the New York Class members, while substantial, may not be significant enough to enable
    them to maintain separate suits against the Defendants. Accordingly, this is the type of case
    and circumstances for which the legislature enacted Rule 23.


                                                5
        Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 6 of 9



63. Without a class action, the Defendants will retain the benefit of its wrongdoing, which will
    result in further damages to the Plaintiff and the New York Class. Plaintiff envisions no
    difficulty in the management of this action as a class action.

                                FIRST CAUSE OF ACTION
                                  (Failure to pay overtime)
                                (Federal- 29 USC 201 et. seq.)

64. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
65. The overtime wage provisions outlined in the FLSA, 29 U.S.C. §§ 201 et seq., and the
    supporting federal regulations apply to Defendants and protect the Plaintiff.
66. Defendants failed to pay the Plaintiff overtime wages to which Plaintiff was entitled under
    the FLSA and the supporting Federal Regulations.

67. Because of Defendants’ unlawful acts, Plaintiff has been deprived of overtime
    compensation in amounts to be determined at trial and is entitled to recover such
    underpayments, liquidated damages, pre-judgment interest, attorneys' fees, and costs,
    and other compensation under the FLSA.

68. Defendants’ unlawful conduct, as described in this Complaint, has been willful and
    intentional. Defendants were aware or should have been aware that the practices
    described in this Complaint are unlawful. Defendants have not made a good faith
    effort to comply with the FLSA concerning Plaintiff's compensation.

69. Because Defendants' violations of the FLSA have been willful, a three-year statute of
    limitation applies, under 29 U.S.C. § 255.
                              SECOND CAUSE OF ACTION
                                 (Failure to pay overtime)
                                       (NY STATE)
70. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
71. The overtime wage provisions of Article 19 of the NYLL and the supporting New York
    State regulations apply to Defendants and protect the Plaintiff.
72. Defendants failed to pay the Plaintiff overtime wages to which Plaintiff was entitled under
    the NYLL and the supporting New York State Department of Labor Regulations.
73. By the Defendants’ knowing or intentional failure to pay Plaintiff overtime wages for hours
    worked over 40 hours per workweek, they have willfully violated NYLL Art. 19, §§ 650 et
    seq., and the supporting New York State Department of Labor Regulations.

74. Due to Defendants’ violations of the NYLL, Plaintiff is entitled to recover unpaid overtime
    wages, liquidated damages, reasonable attorneys' fees and costs of the action, and pre-
    judgment and post-judgment interest from the Defendants.




                                                 6
        Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 7 of 9



                               THIRD CAUSE OF ACTION
                                  (Failure to pay wages)
                                   N.Y. Lab. Law §191
75. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
76. Under NY Lab. Law §191, an employer is required to pay a manual worker like Plaintiff
    within one week of the employee's services.
77. Defendants failed to pay Plaintiff’s wages as required by NYLL §191 by not paying wages
    within the statutory time-period.
78. The Defendants violated N.Y. Lab. Law §191 by not paying Plaintiff an overtime premium
    and withheld those overtime premium funds.
79. The Defendants violated N.Y. Lab. Law §191 by not paying the Plaintiff at the agreed-upon
    wage rate for all his hours worked over 40 in a workweek.

80. Because of the Defendants’ unlawful withholding of wages, the Plaintiff suffered harm.


                           FOURTH CAUSE OF ACTION
                           (Failure to provide wage notices)
                  (N.Y. Lab. Law §198(1-b) & N.Y. Lab. Law §198(1-d))
81. Plaintiff repeats, re-alleges, and reincorporates all allegations as though fully set forth herein.
82. Under the Wage Theft Prevention Act, New York Labor Law, §195, Defendants willfully
    failed to furnish Plaintiff with a required notice containing the following information:
                 i. the rates or rates of pay and basis thereof,
                ii. whether paid by the hour, shift, day, week, salary, piece, commission, or
                    other allowances, if any, claimed as part of the minimum wage, including tip,
                    meal, or lodging allowances;

                iii. the regular pay designated by the employer under NYLL §191;

                iv. the name of the employer;

                v. Any “doing business as” names used by the employer;

                vi. The physical address of the employer’s main office or principal place of
                    business, and a mailing address, if different;

               vii. The telephone number of the employer
83. Defendants willfully failed to furnish the Plaintiff with an accurate statement of wages as
    required by NYLL §195(3). No notices contained all of the following information in a single
    wage statement: the dates of work covered by that payment of wages; the name of the
    employee; the name of the employer; address and phone number of the employer; rate or
    rates of pay and basis thereof; whether paid by the hour, shift, day, week, salary, piece,
    commission, or other; gross wages; hour rate or rates of pay, and overtime rates of pay; the

                                                 7
            Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 8 of 9



      number of hours worked, including overtime hours; deductions, allowances, and net wages.

  84. Due to Defendants’ violation of NYLL §195(1), Plaintiff is entitled to recover from
      Defendants liquidated damages of $50 per each workday that the violation occurred, up to a
      maximum of $5,000, reasonable attorney fees, and costs and disbursements of this action,
      under NYLL § 198(1-b).

  85. Defendants failed to provide Plaintiff a statement with each payment of wages that sets forth
      Plaintiff’s hours worked, rates of pay, gross wages, credits claimed (for tips, meals, and
      lodging), if any, deductions, and net wages.

  86. Due to Defendants’ violation of NYLL §195(3), Plaintiff is entitled to recover from
      Defendants liquidated damages of $250 per each workday that the violation occurred, up to
      a maximum of $5,000, reasonable attorney fees, and costs and disbursements of this action,
      under NYLL § 198(1-d).


                                  PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff seeks the following relief:

       A.         An Order permitting this litigation to proceed as an FLSA collective action
under 29 U.S.C. §216(b);

       B.           Prompt notice, under 29 U.S.C. §216(b), of this litigation to all potential FLSA
Class Members;

        C.         An Order permitting this litigation to proceed as a class action under Fed. R.
Civ. P. 23 on behalf of the New York Class;

       D.        Unpaid wages, and an additional and equal amount as liquidated damages
under the FLSA and the supporting United States Department of Labor regulations;

       E.        Unpaid wages under NYLL Art. 19, §§ 650 et seq., and the supporting New
York State Department of Labor regulations, and an additional and equal amount as liquidated
damages under NYLL § 663;

        F.        Unpaid wages under NYLL §191 and an additional and equal amount as
liquidated damages under the NYLL;

        G.        Statutory damages equal to $50 for each workday, up to a maximum of $5,000,
for each workday Plaintiff was not provided a wage notice according to NYLL §198(1-b);

        H.        Statutory damages equal to $250 for each workday up to a maximum of $5,000
for each workday Plaintiff was not provided a statement of wages under NYLL §198(1-d);

       I.           Pre-judgment interest and post-judgment interest;

       J.           Issuance of a declaratory judgment that the practices complained of in

                                                 8
              Case 7:20-cv-10284-CS Document 1 Filed 12/07/20 Page 9 of 9



 this Complaint are unlawful under NYLL Art. 6, §§ 190 et seq., NYLL Art. 19, §§ 650 et
 seq., and the supporting New York State Department of Labor regulations;

        K.         An injunction requiring Defendants to pay all statutorily required wages
 under the NYLL and an order enjoining Defendant from continuing its unlawful policies
 and practices as described herein;

         L.         Reasonable attorney fees and costs of the action;

         M.         Such other relief as this Court shall deem just and proper.




                             DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Fed. R. Civ. P., Plaintiff demands a trial by jury on all
questions of fact raised by this Complaint.

Dated:   White Plains, New York
         December 3, 2020

                                                                     EL-HAG & ASSOCIATES, P.C




                                                                            Jordan El-Hag, Esq.
                                                                  777 Westchester Ave, Suite 101
                                                                       White Plains, N.Y, 10604
                                                                              (914) 218-6190 (p)
                                                                               (914) 206-4176 (f)
                                                                         Jordan@elhaglaw.com
                                                                             www.elhaglaw.com




                                               9
